Title: [Diary entry: 11 December 1788]
From: Washington, George
To: 

Thursday 11th. Thermometer at 37 in the Morning—44 at Noon and 44 at Night—Clear & tolerably pleasant—the Wind being Southerly. Rid to the Plantations at the Ferry & Frenchs—Dogue run & Muddy hole. At the first, the 6 Plows having finished breaking up No. 7 at Frenchs began yesterday about dinner to plow in No. 4 at the Ferry. All the other hands assisted as before were digging Potatoes in No. 4 at Frenchs. At Dogue run—the 4 plows at this place, and the 3 belonging to Muddy hole, began in the afternoon of Tuesday to plow in No. 5 at the latter plantation having finished breaking up No. 3 at the first. Some of the hands at this place were cleaning Wheat & the others about the Corn. At Muddy hole—The Plows began in No. 5 as has been mentioned. Some hands were getting in a Stack of Oats and the rest were at French’s.